DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-20 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, line 4 of the claim recites the limitation that the main body is “intended to be disposed in the test zone.” It is unclear as to how the body would be disposed in the test zone since the test zone appears to be an area on the surface of the membrane while the main body would be surrounding it.
The last line of the claim includes the limitation of “the depression in the detection chamber” however it is unclear as to what the depression is since the limitation lacks antecedent basis. It is unclear if the claim is referring to a depressurization of the in the detection chamber, or a depression of the sealing lip that would occur in the second position previously disclosed in the claim.
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. 
Regarding claims 6 and 11, it is unclear if the circle which is geometrically inscribed in the convex zone is physically inscribed, or purely in a mathematical sense to define a diameter of the convex zone.
Regarding claim 10, the claim recites the limitation that the detection chamber (three-dimensional) has a convex polygonal or circular shape (two-dimensional). It is unclear as to how the chamber would have a shape that is missing a dimension.

Regarding claim 16, the claim recites the limitation of “the leak detection method including the steps consisting in” followed by a series of method steps. The term consisting is considered to be a closed set which would imply that the steps listed thereafter and only those steps are the method, however the term including is open-
Regarding claim 20, the claim recites the limitation of “the convex zone” which lacks antecedent basis. A convex zone was previously disclosed in claim 17, however claim 20 depends from claim 16 so it is unclear if the claim should read “a convex zone” or if the dependency should be changed.
Regarding claim 23, the claim refers to “the rod” in line 4. Although the reference numeral (93) is included in the claim, multiple rods have previously been disclosed (see parent claim 16) and it is therefore unclear as to which rod is being referred to.
All claims which depend from those above are rejected for the same reasons due to their dependency thereon.

Allowable Subject Matter
Claims 1, 2, 5-20 and 22-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited documents each teach similar pressure testing systems and methods comprising suction and leak detection domes, however do not teach the claimed sealing lip that functions in the manner disclosed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861